DON E. BURRELL, Presiding Judge.
I concur in the principal opinion. I write separately only to note that our high court held in Romans v. Director of Revenue, 783 S.W.2d 894, 895-96 (Mo. banc 1990), that section 577.0411 should be read inpari materia with section 302.311, which states that a driver whose license has been administratively revoked or suspended “may appeal to the circuit court of the county of his residence in the manner provided by chapter 536[.]” In other words, although section 577.041 deals specifically with license revocations based upon a driver’s refusal to submit to a chemical test of his blood alcohol content, Romans directed that the provisions of both statutes should be applied to the extent that they are not in direct contradiction with one another. Id. This has led to much confusion about what procedural rules a circuit court should or should not apply when conducting a section 577.041 trial de novo.
Although Romans was not explicitly overruled in the Court’s more recent opinion in White v. Director of Revenue, 321 S.W.3d 298 (Mo. banc 2010), I believe the principles announced in White have placed *786in significant doubt the continuing efficacy of Romans. Because White held that a trial de novo before the circuit court challenging an administrative license suspension under section 302.505 should be treated much like any other court-tried, civil case — and such a trial de novo is much more analogous to a challenge under section 577.041 than to the process used in an appeal to the circuit court of an administrative agency decision governed by the procedures set forth in chapter 536 — I do not believe that Relator has met her burden of demonstrating that the trial court either abused its discretion or lacked the authority necessary to compel production of the discovery at issue in this case.2

. All statutory references are to RSMo (2000).


. Review of a section 302.505 suspension or revocation is by trial de novo in the circuit court, and section 302.535.1 explicitly states that "[sjuch trial shall be conducted pursuant to tbie Missouri rules of civil procedure and not as an appeal of an administrative decision pursuant to chapter 536, RSMo.”